           CIVIL CAUSE FOR STATUS CONFERENCE (Tel)

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 6/5/2019       TIME: 3:30 PM                          TIME IN COURT: 20

CASE:          Teknor Apex Company v. Ray Padula Holdings
               2:19-cv-02248-JMA-AYS
                                                                                    FILED
APPEARANCES:           For Plaintiff: Michael Aschen                                CLERK
                                                                          6/5/2019 4:16 pm
                       For Defendants: John Zaccaria
                                                                            U.S. DISTRICT COURT
FTR:                                                                   EASTERN DISTRICT OF NEW YORK
                                                                            LONG ISLAND OFFICE
☒       Case called.
☐       Counsel present for all sides.
☐       Briefing schedule set.
                Moving papers served by:
                Response:
                Reply:
                • Moving party is responsible for filing the fully briefed motion on ECF and
                    providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for .
☐       A telephone status conference is scheduled for before Judge Azrack. Counsel for the
        plaintiff shall initiate the call and contact Chambers at 631-712-5600 when both parties
        are on the line.
☒       Other: The parties shall submit a proposed discovery schedule to Judge Shields for
        approval. The case is respectfully referred to Magistrate Judge Shields to oversee
        discovery.
